Title: To Alexander Hamilton from Brockholst Livingston and Edward Greswold, 23 September 1790
From: Livingston, Brockholst,Greswold, Edward
To: Hamilton, Alexander


New York September 23rd. 1790
Sir,
Please to pay to Mr. James Rivington or order Thirty One Pounds Twelve Shillings for the Sett of Pickerings Statutes purchased of him by the Trustees of the New York Society Library and which you have agreed to take of them for the Office of the Treasury of the United States.
We are Sir,   Your very obedt. Servants,
Brockholst LivingstonEdw Greswold
To the honorable Alexr. Hamilton Esqr
